Exhibit 10.1

EXECUTION VERSION

MASTER TERMINATION AGREEMENT AND RELEASE

Master Termination Agreement and Release, dated as of March 21, 2011, (this
“Agreement”) by and among:

 

(1)

Merck & Co., Inc., a corporation organized under the laws of New Jersey,
formerly known as Schering-Plough Corporation (“Merck”);

 

(2)

Merck Sharp & Dohme Corp., a corporation organized under the laws of New Jersey
(formerly known as Merck & Co., Inc.) (“Old Merck”);

 

(3)

Sanofi-Aventis, a société anonyme organized under the laws of France
(“Sanofi-Aventis”);

-and-

 

(4)

Merial Limited, a company limited by shares organized under the laws of England
and domesticated in the State of Delaware, United States as Merial, LLC, a
limited liability company (“Merial”).

(Merck, Old Merck, Merial and Sanofi-Aventis are hereinafter referred to
individually as a “Party” and collectively as the “Parties”).

WHEREAS:

 

(A)

Merck and its Subsidiaries are engaged in the animal health business, including
the discovery, development, manufacturing and sale of veterinary medicines in
all major food producing and companion animal species (collectively, the “I/SP
Business”);

 

(B)

Pursuant to that certain Call Option Agreement, dated as of July 29, 2009, by
and among Merck, Sanofi-Aventis and Old Merck, as amended on February 17, 2010
by Amendment No. 1 thereto, February 18, 2010 by Amendment No. 2 thereto,
February 19, 2010 by Amendment No. 3 thereto and March 8, 2010 by Amendment
No. 4 thereto (as so amended, the “Call Option Agreement”), Merck granted to
Sanofi-Aventis the right to conduct due diligence on the I/SP Business and the
option (the “Call Right”), exercisable at the sole discretion of Sanofi-Aventis,
to acquire from Merck (by way of contribution to Merial) the I/SP Business in
exchange for the issuance and transfer of 50% of the then-outstanding equity
interests in Merial, such that Sanofi-Aventis and Merck would each own 50% of
Merial as of the consummation of such transactions;

 

(C)

Merck, Sanofi-Aventis and Merial entered into that certain Contribution
Agreement, dated as of March 30, 2010, as subsequently amended, as a consequence
of Sanofi-Aventis’ exercise of the Call Right (as so amended, the “Contribution
Agreement”);

 

(D)

The Parties wish to terminate the Call Option Agreement pursuant to Clauses
9.1.6 and 9.1.8(y) thereof; and

 

(E)

The Parties wish to terminate the Contribution Agreement pursuant to
Section 14.1.1 thereof.

 

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Now, therefore, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto hereby covenant and agree as follows:

 

1

Definitions

Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in the Contribution Agreement.

 

2

Termination of Contribution Agreement

 

  2.1

The Parties agree that the Contribution Agreement is hereby terminated in
accordance with Section 14.1.1 thereof.

 

  2.2

Pursuant to Section 14.2 of the Contribution Agreement, the Contribution
Agreement is hereby void and of no further effect (except with respect to
Sections 14.2 and 17.2 and Article 18 thereof, which shall survive this
termination and remain in full force and effect), without any liability to any
Person in respect thereof or of the transactions contemplated thereby on the
part of any Party thereto, or any of their Affiliates or Representatives.

 

3

Termination of Call Option Agreement

 

  3.1

The Parties agree that the Call Option Agreement is hereby terminated in
accordance with Clauses 9.1.6 and 9.1.8(y) thereof.

 

  3.2

Pursuant to Clause 9.2 of the Call Option Agreement, the Call Option Agreement
is hereby void and of no further effect (except with respect to Clauses 9.2, 10
and 11 thereof, which shall survive this termination and remain in full force
and effect), without any liability to any Person in respect thereof or of the
transactions contemplated thereby on the part of any Party thereto, or any of
their Affiliates or Representatives.

 

4

Announcements; Information

 

  4.1

No announcement or circular in connection with the existence or the subject
matter of this Agreement shall be made or issued by or on behalf of any Party
without the prior written approval of the other Parties. This shall not affect
any announcement or circular required by Law or any regulatory body or the rules
of any recognized stock exchange on which the shares of any Party are listed,
but the Party with an obligation to make an announcement or issue a circular
shall consult with the other Parties insofar as is reasonably practicable before
complying with such an obligation.

 

  4.2

Notwithstanding the foregoing, each of Merck and Sanofi-Aventis shall issue a
joint press release in the form attached as Exhibit A hereto at a mutually
agreed time following the execution of this Agreement.

 

  4.3

The Parties shall, where required by, or prudent under, the applicable rules,
regulations or customs of any Public Authority that was heretofore contacted by
any Party in connection with the transactions contemplated by the Call Option
Agreement or the Contribution Agreement, cooperate to jointly inform any such
Public Authority of the

 

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

termination of the Call Option Agreement and the Contribution Agreement and
cooperate and use commercially reasonable efforts to resolve any inquiries from
such Public Authority.

 

5

Representations and Warranties

 

  5.1

Each of the Parties represents and warrants to the others as follows:

 

  5.1.1

it is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation;

 

  5.1.2

it is not in violation of any material provision of its organizational
documents;

 

  5.1.3

the execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate proceedings and no other corporate
proceeding on the part of it is necessary for the consummation by it of the
transactions contemplated hereby;

 

  5.1.4

this Agreement has been duly and validly executed and delivered by it, and,
assuming the due and valid execution and delivery by the other Parties,
constitutes a legal, valid and binding obligation of it enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally; and

 

  5.1.5

the execution, delivery and performance by it of this Agreement and the
consummation by it of the transactions contemplated hereby do not and will not
(i) contravene or conflict with the organizational or governing documents of it
or (ii) conflict with or constitute a violation of any provision of any material
law binding upon or applicable to it or any of its properties or assets.

 

6

Mutual Release

 

  6.1

Each of Merck and Old Merck, on behalf of themselves and their respective
Subsidiaries and Affiliates, and the successors, assigns, agents,
representatives, stockholders, members, directors, managers, officers and
employees of Merck, Old Merck and their respective Subsidiaries and Affiliates
(collectively, the “Merck Releasors”), hereby irrevocably and unconditionally
release, settle, cancel, acquit, discharge and acknowledge to be fully
satisfied, and covenant not to sue Sanofi-Aventis, Merial, any of their
respective Subsidiaries and Affiliates, and the successors, assigns, agents,
representatives, stockholders, members, directors, managers, officers and
employees of Sanofi-Aventis, Merial and their respective Subsidiaries and
Affiliates (collectively, the “Sanofi Releasors”) from or in respect of any and
all obligations, covenants, arrangements, representations, warranties,
understandings or agreements of the Sanofi Releasors pursuant to the terms of
the Call Option Agreement or the Contribution Agreement (including, for the
avoidance of doubt and without limitation, any payment obligation of the Sanofi
Releasors pursuant to Section 6.1.5 of the Call Option Agreement), of whatever
kind and nature, whether known or unknown, contingent or otherwise; provided
that such release shall not apply to any continuing obligation of the

 

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

Sanofi Releasors under the Call Option Agreement or the Contribution Agreement
which, by the terms of this Agreement, expressly survive the termination of the
Call Option Agreement and the Contribution Agreement.

 

  6.2

From and after the date hereof, the Merck Releasors shall not bring any action,
suit or proceeding whatsoever against any of the Sanofi Releasors for any matter
or circumstance with respect to which the Merck Releasors have released the
Sanofi Releasors under this Agreement. The Merck Releasors further agree not to
encourage or suggest to any other Person that such Person institute any legal
action against the Sanofi Releasors with respect to any such matter or
circumstance.

 

  6.3

The Sanofi Releasors hereby irrevocably and unconditionally release, settle,
cancel, acquit, discharge and acknowledge to be fully satisfied, and covenant
not to sue the Merck Releasors from or in respect of any and all obligations,
covenants, arrangements, representations, warranties, understandings or
agreements of the Merck Releasors pursuant to the terms of the Call Option
Agreement or the Contribution Agreement (including, for the avoidance of doubt
and without limitation, any payment obligation of the Merck Releasors pursuant
to Section 11.1.2, 11.1.3 or 11.1.4 of the Call Option Agreement), of whatever
kind and nature, whether known or unknown, contingent or otherwise; provided
that such release shall not apply to any continuing obligation of the Merck
Releasors under the Call Option Agreement or the Contribution Agreement which,
by the terms of this Agreement, expressly survive the termination of the Call
Option Agreement and the Contribution Agreement.

 

  6.4

From and after the date hereof, the Sanofi Releasors shall not bring any action,
suit or proceeding whatsoever against any of the Merck Releasors for any matter
or circumstance with respect to which the Sanofi Releasors have released the
Merck Releasors under this Agreement. The Sanofi Releasors further agree not to
encourage or suggest to any other Person that such Person institute any legal
action against the Merck Releasors with respect to any such matter or
circumstance.

 

7

Governing Law

This Agreement shall be governed in all respects by, and construed in accordance
with, the Laws of the State of New York (without giving effect to its principles
of conflicts of laws, to the extent such principles would require or permit the
application of the Laws of a state other than the State of New York). Any claim,
action or dispute against any Party to this Agreement arising out of or in any
way relating to this Agreement shall be brought in the courts of the State of
New York located in the City and County of New York or, in the event (but only
in the event) that such courts do not have subject matter jurisdiction over such
claim, action or dispute, in the Federal Courts of the United States sitting in
the State, County and City of New York. Each of the Parties hereby irrevocably
submits to the exclusive jurisdiction of such courts for the purpose of any such
claim, action or dispute; provided, however, that a final judgment in any such
claim, action or dispute shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each Party irrevocably waives and unconditionally agrees not to assert, by way
of a motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement (i) any objection that it may ever
have that the laying of venue of any such claim, action or dispute in any
federal or state court located in the above-named state or city is improper,
(ii) any objection that any such claim, action or dispute

 

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

brought in any of the above named courts has been brought in an inconvenient
forum or (iii) any claim that it is not personally subject to the jurisdiction
of the above-named courts.

 

8

Waiver of Jury Trial

Each Party acknowledges and agrees that any controversy which may arise under
this Agreement is likely to involve complicated and difficult issues, and
therefore each Party hereby irrevocably and unconditionally waives any right
such Party may have to a trial by jury in respect of any Litigation directly or
indirectly arising out of or relating to this Agreement. Each Party certifies
and acknowledges that (i) no representative, agent or attorney of any other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of Litigation, seek to enforce the foregoing waiver; (ii) each
Party understands and has considered the implications of this waiver; (iii) each
Party makes this waiver voluntarily; and (iv) each Party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this paragraph.

 

9

Counterparts

This Agreement may be executed in several counterparts (including by facsimile
or other electronic transmission), each of which shall be deemed an original and
all of which shall together constitute one and the same instrument.

 

10

Binding Effect

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, successors and permitted assigns.

 

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

In Witness Whereof, the Parties hereto have duly executed this Master
Termination Agreement and Mutual Release as of the date first above written.

 

 

MERCK & CO., INC.

By:

 

/s/ Peter N. Kellogg

 

Name: Peter N. Kellogg

 

Title: Chief Financial Officer

MERCK SHARP & DOHME CORP.

By:

 

/s/ Peter N. Kellogg

 

Name: Peter N. Kellogg

 

Title: Chief Financial Officer

SANOFI-AVENTIS

By:

 

/s/ Karen Linehan

 

Name: Karen Linehan

 

Title: Senior Vice President, Legal Affairs & General Counsel

MERIAL LIMITED

By:

 

/s/ José Barella

 

Name: José Barella

 

Title: Chief Executive Officer

 

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit A

Joint Press Release

 

 

7